 

Exhibit 10.41

 

EXECUTION VERSION

 

CF Corporation

1701 Village Center Circle

Las Vegas, Nevada 89134

 

November 30, 2017

 

Blackstone Tactical Opportunities Advisors LLC
345 Park Avenue
New York, NY 10154

 

Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204

 

Letter Agreement

 

Ladies and Gentlemen:

 

This letter agreement (the “Letter Agreement”) sets forth the terms of our
agreement with Blackstone Tactical Opportunities Advisors LLC (“BTO Advisors”)
and Fidelity National Financial, Inc. (“FNF”) with regard to the transactions
contemplated by that certain Agreement and Plan of Merger, dated as of May 24,
2017, by and among CF Corporation, FGL US Holdings Inc., FGL Merger Sub Inc. and
Fidelity & Guaranty Life (the “Merger Agreement”) and the ongoing business of CF
Corporation following consummation of the Merger Agreement. Each capitalized
term used but not defined in this Letter Agreement will have the meaning
ascribed to it in the Merger Agreement, except as otherwise provided below.

 

1.          Services. For the period after the Closing through December 31,
2018, or longer as agreed by the parties hereto, BTO Advisors and FNF agree to
provide to CF Corporation and its subsidiaries, at CF Corporation’s request,
transactional and operational services and advice, including the services set
forth on Exhibit A. In consideration for such services, CF Corporation shall pay
the following fees: (i) to BTO Advisors (or its designee(s)), up to $10.0
million on a date agreed by the parties but in no event later than December 31,
2018, payable in cash, ordinary shares of CF Corporation or warrants exercisable
for ordinary shares of CF Corporation, at the option of CF Corporation; and (ii)
to FNF, up to $6 million on a date agreed by the parties but in no event later
than December 31, 2018, payable in cash, ordinary shares of CF Corporation or
warrants exercisable for ordinary shares of CF Corporation, at the option of CF
Corporation. The actual amount payable pursuant to clauses (i) and (ii) in the
preceding sentence shall be negotiated in good faith by CF Corporation and the
applicable party to receive such fees based on the quality and/or quantity of
services provided by such parties hereunder. CF Corporation will not be
obligated to issue ordinary shares or warrants hereunder to the extent that such
issuance would require shareholder approval pursuant to the rules of any
national securities exchange on which the ordinary shares are listed.

 

 

 

 

Blackstone Tactical Opportunities Advisors LLC

 

2.          No Modification; Entire Agreement. This Letter Agreement may not be
amended or otherwise modified without the prior written consent of each party
hereto. This Letter Agreement constitutes the sole agreement, and supersedes all
prior agreements, understandings and statements, written or oral, among us and
any of our Affiliates, and each of you and any of your Affiliates, with respect
to the matters set forth in Paragraph 1.

 

3.          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Letter Agreement, and all claims or causes of action (whether in contract, tort
or otherwise) that may be based upon, arise out of or relating to this Letter
Agreement or the negotiation, execution or performance of this Letter Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Letter
Agreement) shall be governed by and construed in accordance with the Laws of the
State of Delaware, without respect to its applicable principles of conflicts of
laws that might require the application of the laws of another jurisdiction.
Each of the parties hereby irrevocably and unconditionally (i) submits, for
itself and its property, to the exclusive jurisdiction and venue of the Delaware
Court of Chancery (or, only if the Delaware Court of Chancery does not have
jurisdiction over a particular matter, the Superior Court of the State of
Delaware (and the Complex Commercial Litigation Division thereof if such
division has jurisdiction over the particular matter), or if the Superior Court
of the State of Delaware does not have jurisdiction, any federal court of the
United States of America sitting in the State of Delaware) (“Delaware Courts”),
and any appellate court from any decision thereof, in any Action arising out of
or relating to this Letter Agreement, including the negotiation, execution or
performance of this Letter Agreement and agrees that all claims in respect of
any such Action shall be heard and determined in the Delaware Courts, (ii)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
Action arising out of or relating to this Letter Agreement or the negotiation,
execution or performance of this Letter Agreement in the Delaware Courts,
including any objection based on its place of incorporation or domicile, (iii)
waives, to the fullest extent permitted by Law, the defense of an inconvenient
forum to the maintenance of such Action in any such court and (iv) agrees that a
final judgment in any such Action shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.

 

EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATED TO THIS LETTER AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY FOR ANY DISPUTE BASED UPON, ARISING OUT OF OR RELATING TO THIS LETTER
AGREEMENT OR THE BREACH, TERMINATION OR VALIDITY HEREOF OR ANY TRANSACTIONS
CONTEMPLATED BY THIS LETTER AGREEMENT. EACH OF THE PARTIES CERTIFIES AND
ACKNOWLEDGES THAT (I) NEITHER THE OTHER PARTIES NOR THEIR RESPECTIVE
REPRESENTATIVES, AGENTS OR ATTORNEYS HAVE REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH OF THE PARTIES UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH OF THE PARTIES MAKES THIS WAIVER
VOLUNTARILY AND (IV) EACH OF THE PARTIES HAS BEEN INDUCED TO ENTER INTO THIS
LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
OF THIS SECTION. ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
LETTER AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

 

 

 

Blackstone Tactical Opportunities Advisors LLC

 

4.          Equitable Relief. Each party hereto shall, without prejudice to any
rights to judicial relief it may otherwise have, be entitled to equitable
relief, including injunction and/or specific performance, in the event of any
breach or threatened breach of the provisions of this Letter Agreement. Neither
party nor its Representatives will oppose the granting of such relief on the
basis that the other party has an adequate remedy at law and agree to waive any
requirement for the securing or posting of a bond in connection with such party
seeking or obtaining such relief.

 

5.          Counterparts. This Letter Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable
document format”), and all such counterparts shall together constitute one and
the same agreement.

 

6.          No Third Party Beneficiaries. The parties hereby agree that their
respective representations, warranties and covenants set forth herein are solely
for the benefit of the other party hereto and its successors and permitted
assigns, in accordance with and subject to the terms of this Letter Agreement,
and nothing in this Letter Agreement, express or implied, is intended to, and
does not, confer upon any Person other than the parties hereto and their
respective successors and permitted assigns any rights or remedies hereunder or
any rights under this Letter Agreement.

 

7.          Confidentiality. This Letter Agreement may not be used, circulated,
quoted or otherwise referred to in any document, except with the written consent
of the parties hereto; provided, that no such written consent shall be required
(a) for any disclosure of the existence or terms of this Letter Agreement to a
party’s Representatives with a need to know in connection with the transactions
contemplated by the Merger Agreement, (b) to the extent required by applicable
Law, the applicable rules of any national securities exchange or if required or
requested in connection with any required filing or notice with any Governmental
Authority relating to the transactions contemplated by the Merger Agreement or
(c) to enforce the rights and remedies under this Letter Agreement.

 

8.          Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Letter Agreement.

 

9.          Waiver. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege.

 

 

 

 

Blackstone Tactical Opportunities Advisors LLC

 

10.         Severability. If any provision of this Letter Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof (or the remaining portion thereof) or the application of such provision
to any other Persons or circumstances. Notwithstanding the foregoing, the
parties intend that the remedies and limitations thereon contained in this
Letter Agreement be construed as an integral provision of this Letter Agreement
and that such remedies and limitations shall not be severable in any manner that
increases liability or obligations hereunder of either party hereto.

 

11.         Assignment. Neither this Letter Agreement nor any of the rights,
interests or obligations under this Letter Agreement shall be assigned or
delegated, in whole or in part, by operation of Law or otherwise by any of the
parties without the prior written consent of the other parties. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns. Any purported assignment in violation of this Section 11 shall be null
and void.

 

[Signature page follows]

 

 

 



 

  Sincerely,       CF CORPORATION         By: /s/ Douglas B. Newton     Name:  
Douglas B. Newton     Title: Chief Financial Officer

 

Agreed to and accepted:

 

BLACKSTONE TACTICAL OPPORTUNITIES ADVISORS LLC

 



By: /s/ Christopher J. James     Name:   Christopher J. James     Title:
Authorized Signatory  



 

FIDELITY NATIONAL FINANCIAL, INC.



By: /s/ Michael L. Gravelle     Name:   Michael L. Gravelle     Title: Executive
Vice President, General Counsel       and Corporate Secretary  

 

 

 

 

Exhibit A

 

Services

 

·Assistance with preparation of a 100-day plan for CF Corporation and its
subsidiaries



·Providing CF Corporation and its subsidiaries with access to BTO Advisor’s
“group purchasing organization” and other cost savings resources through BTO
Advisor (or its affiliates) for a minimum of three years



·Financial, managerial and operational advice in connection with the day-to-day
operations of CF Corporation and its subsidiaries, including, without
limitation, advice with respect to the development and implementation of
strategies for improving the operating, marketing and financial performance of
CF Corporation and its subsidiaries and advice regarding the capital structure
of CF Corporation and its subsidiaries



·Financial and strategic planning and analysis



·Advice and consulting services regarding potential mergers and acquisitions

 

None of the services listed above shall include any activities that would
require BTO Advisors or FNF to act as a broker-dealer or undertake other
regulated activities for which BTO Advisors or FNF does not hold any required
licenses.

 

 

 